DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,289,578 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Tsai) (US 2017/0032972 A1) in view of Chen et al. (Chen) (US 10,049,940 B1) in view of Cabral Jr. et al. (Cabral Jr.) (US 2014/0106531 A1).
	In regards to claim 1, Tsai (Figs. 10-17, 19 and associated text and items) discloses a method comprising: forming a gate dielectric (item 94) comprising a first portion  extending on a first semiconductor region (items 200 300, 400 or 500), and a second portion extending on a second semiconductor region (items 200 300, 400 or 500); depositing a first work function tuning layer (item 100) comprising a first portion over the first portion of the gate dielectric (item 94), and a second portion over the second portion of the gate dielectric (item 94); removing the first portion of the first work function tuning layer (item 100); forming a second work function tuning layer (item 104) comprising a first portion over the first portion of the gate dielectric (item 94), and a second portion over the second portion of the first work function tuning layer (item 100); after the second work function tuning layer (item 104) is deposited; depositing a first work function layer (item 108) over the first portion of the second work function tuning layer (item 104); and depositing a second work function layer (items 108 or 110) over the second portion of the second work function tuning layer (item 104), but does not specifically disclose completely removing the first portion of the of the first work function layer.
	In regards to claim 1, Chen (Figs. 7-13 and associated text) discloses completely removing the first portion of the first work function tuning layer (item 130).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Chen for the purpose of depositing different layers, effective work function tuning and requirements (col. 9, lines 40-44).
	Tsai as modified by Chen does not specifically disclose doping aluminum into the second work function tuning layer.
	In regards to claim 1, Cabral Jr.  (paragraphs 36, Figs. 4B, 5B and associated text) discloses doping aluminum into a work function tuning layer (item 15).
	In regards to claim 2, Cabral Jr.  (paragraphs 36, Figs. 4B, 5B and associated text) discloses wherein the aluminum is doped into the work function tuning layer through thermal soaking (paragraphs 36-40).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai as modified by Chen with the teachings of Cabral Jr. for the purpose of effective work function tuning.
	In regards to claim 3, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. paragraphs 36, Figs. 4B, 5B and associated text) discloses removing the first portion of the second work function tuning layer that comprises aluminum, wherein the first work function layer further comprises aluminum.
	In regards to claim 4, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. paragraphs 36, Figs. 4B, 5B and associated text) discloses wherein the second work function layer (items 108 or 110) is a p-type work function layer, and wherein the second work function layer (item 108) physically contacts the first portion of the second work function tuning layer (item 104) that comprises aluminum.
	In regards to claim 5, Tsai (Figs. 10-17, 19 and associated text and items) discloses depositing a barrier layer (items 96, 98 or 96 plus 98) over the gate dielectric (item 94), wherein the first work function tuning layer (item 100) is deposited over the barrier layer (items 96, 98 or 96 plus 98).
	In regards to claim 6, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses performing an etching process to remove a part of the barrier layer (item 126, Chen paragraphs 40-44) that is over the first semiconductor region, wherein in the etching process, the second portion of the second work function tuning layer that comprises aluminum is used as an etching mask.
	In regards to claim 7, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses wherein when the part of the barrier layer is removed, the second portion of the first work function tuning layer is protected by the second portion of the second work function tuning layer that comprises aluminum.
	In regards to claim 8, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses wherein an etching gas is used in the etching process, and wherein the second work function tuning layer has a lower etching rate in response to the etching gas than the first work function tuning layer.
	In regards to claim 9, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein both of the first work function tuning layer (item 100) and the second work function tuning layer (item 104) comprise TiN (paragraphs 45, 48).
	In regards to claim 10, Tsai (Figs. 9-17, 19 and associated text and items) discloses a method comprising: removing a first dummy gate stack (items 76 plus 78 plus 80, Fig. 9) and a second dummy gate stack (items 76 plus 78 plus 80, Fig. 9) to form a first trench (shown but not labeled, Fig. 10) and a second trench (shown but not labeled, Fig. 10), respectively, in a dielectric layer (item 90), wherein the first trench (shown but not labeled, Fig. 10) and the second trench (shown but not labeled, Fig. 10) are in a first transistor region (items 200, 300, 400, or 500) and a second transistor region (items 200, 300, 400, or 500), respectively; depositing a barrier layer (items 96, 98 or 96 plus 98) comprising a first portion and a second portion extending into the first trench (shown but not labeled, Fig. 10) and the second trench (shown but not labeled, Fig. 10), respectively; in a first deposition process, depositing a first titanium nitride layer (item 100) comprising a first portion and a second portion overlapping the first portion and the second portion, respectively, of the barrier layer (items 96, 98 or 96 plus 98); removing the first portion of the first titanium nitride layer (item 100), wherein the second portion of the first titanium nitride layer (item 100) remains after the first portion of the first titanium nitride layer (item 100) is removed [Examiner notes that the Applicant does not claim that the first portion of the first titanium nitride layer is completely removed]; in a second deposition process, depositing a second titanium nitride layer (item 104) over the first titanium nitride layer (item 100), but does not specifically disclose after the second deposition process, doping aluminum into the second titanium nitride layer (item 104).
	In regards to claim 10, Chen (Figs. 7-13 and associated text) discloses completely removing the first portion of the first work function tuning layer (item 130).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Chen for the purpose of depositing different layers, effective work function tuning and requirements (col. 9, lines 40-44).
	Tsai as modified by Chen does not specifically disclose doping aluminum into the second titanium nitride layer.
	In regards to claim 10, Cabral Jr.  (paragraphs 36, Figs. 4B, 5B and associated text) discloses doping aluminum into a titanium nitride layer (item 15).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai as modified by Chen with the teachings of Cabral Jr. for the purpose of effective work function tuning.
	In regards to claim 11, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses removing the first portion of the second titanium nitride layer that has been doped with aluminum; and depositing an additional layer (item 108) into the first trench, wherein the additional layer comprises aluminum (paragraph 51).
	In regards to claim 12, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein the additional layer comprises TiAl (paragraph 51).
	In regards to claim 13, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein the additional layer comprises TiAlN (paragraph 51, or the like).
	In regards to claim 14, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses wherein after the first portion of the second titanium nitride layer (item 104) is removed, the second portion of the second titanium nitride layer (item 104) remains, and wherein the method further comprises depositing a p-type work function layer (item 108) over and contacting the second portion of the second titanium nitride layer (item 104).  Examiner notes the Applicant has not given a special definition to the term “contacting”, therefore certain features can be “directly” or “indirectly” contacting one another.
	In regards to claim 15, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses comprising etching the first portion of the barrier layer using the second portion of the second titanium nitride layer as an etching mask.
	In regards to claim 16, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses wherein the doping the aluminum into the second titanium nitride layer comprises thermal soaking.
	In regards to claim 17, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses depositing a gate dielectric (item 94) comprising a first portion on a semiconductor fin; depositing a first work function tuning layer (item 100) over the gate dielectric (item 94); depositing a second work function tuning layer (item 104) over the gate dielectric (item 94); after the second work function tuning layer (item 104) is deposited, thermal soaking the second work function tuning layer (item 104) in an aluminum-containing gas (See Cabral Jr.); removing the second work function tuning layer (item 104, See Chen for complete removal of work function tuning layer); after the second work function tuning layer (item 104) is removed, depositing an aluminum-containing work function layer (item 108) over the gate dielectric (item 94); and performing a planarization process to remove portions of the aluminum-containing work function layer (item 108) to form a replacement gate stack.  Examiner notes that the Applicant has not claimed that certain features are completely removed.
	In regards to claim 17, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses before the second work function tuning layer is deposited, removing the first work function tuning layer.
	In regards to claim 19, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses before the first work function tuning layer is deposited, depositing a barrier layer over the gate dielectric; and etching a part of the barrier layer, wherein the second work function tuning layer that is soaked in the aluminum-containing gas is used as an etching mask.
	In regards to claim 20, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) and Cabral Jr. (paragraphs 36, Figs. 4B, 5B and associated text) discloses wherein an etching gas is used in the etching the part of the barrier layer, and wherein the second work function tuning layer has a lower etching rate in response to the etching gas than the first work function tuning layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 4, 2022